                    Case 2:21-cv-00253-RAJ-RJK Document 1-3 Filed 05/06/21 Page 1 of 1 PageID# 47
        JS 44 (Rev. 04/21)                                                                     CIVIL COVER SHEET
        The JS 44 civil cover shed and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
        provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974_ is required for the use of the Clerk of Court for the
        purpose of initiating the civil docket sheet. (Sl:'F /NSTR./JC110NS ON NFX/' PAGF OF 1111S FORM.)
        I. (a) PLAINTIFFS                                                                                                             DEFENDANTS

                  GEICO MARINE INSURANCE COMPANY                                                                                      SAEID YOUSEFIEH
          (b)     County of Residence of first Listed Plaintiff Sprmqfield                                    Virginia               County of Residence of First Listed Defendant
                                    (hXCFJ'J'JN US. P/A!NTJPFCASES)                                                                                         {IN U.S. l'!A!NTIFFCASES ONLl'.)
                                                                                                                                     NOTE·   IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                             TJIE TRACT OF LAND INVOLVED.

          ( C)    Attorneys (Firm Name, Address, and Telephone Numhe1:J                                                               Attorneys (lfKnown)
              Christopher A Abel/Marina G. Batalias
              Willcox & Savage, PC
              440 Monticello Avenue. Ste 2200. Norfolk VA 23510
        JI. BASIS OF JURISDICTION (Ptac ean "X · in one BoxOnly) III. CITIZENSHIP OF PRINCIPAL PARTIES                                                                                            (Piace an "'X" ill One Boxfor l'laiul(/j
                                                                                                                                 (For Diversity Cases 011/y)                                      and One Box jor Defendant]
        D1     U.S. Government                   [R]3    Federal Question                                                                                  PTF          DEF                                            l'TF     DEF
                  Plaintiff                                (U.S. Government Not a l'arly)                                  Citizen of"lbis State           D l         D   1    Incorporated or Principal Place         D   4        04
                                                                                                                                                                                   ofBusiness Jn This State

    D2         U.S. Government
                  Defendant
                                                 D4      Diversity
                                                           (Indicate Cittzenshtp <if Parties in Item III)
                                                                                                                           Citizen of Another State        o,          0    2   Incorporated and Principal Place
                                                                                                                                                                                   of Business hi Another State
                                                                                                                                                                                                                        0            Os
                                                                                                                           Citizen or Subject of a
                                                                                                                              Foreign Country
                                                                                                                                                           o,          0    3   Foreign Nation                          0 6 06
        IV NATURE OF SUIT /l'tace an
    I                                                        .. "'
                                                            "\""     One Rox OnM
                                                                                                  .   .   .     ..                                                Click here for· Nature of Suit Code Descriouons
                                                                                                                                                                                       '
                                                                                                                                                                                                     B
                  CONTRACT                                                     -T,
                                                                                                                               FORFEITURE/PENALTY                        BANKRUPTCY                       :•·oTHERSTATUTES                I
    ~ II O
      120
      130
               Insurance
               Marine
               Miller Act
                                            B     PERSONAL IN.JURY
                                                  3!0 Airplane
                                                  315 Airplane Product
                                                                                      D
                                                                                           PERSONAL INJllRY
                                                                                           365 Personal Injury -
                                                                                                Product Liability
                                                                                                                          =:J 625 Drug Related Seizure
                                                                                                                                  ofProperty 2 l USC 881
                                                                                                                          =:J 690 Othe r                          B   422 Appeal 28 USC 158
                                                                                                                                                                      423 Withdrawal
                                                                                                                                                                          28 use 157
                                                                                                                                                                                                     375 False Claims Act
                                                                                                                                                                                                     376 Qui Tam (3 l use
                                                                                                                                                                                                          3729(a))
      140      Negotiable Instrument                  Liability                       D   367 Health Care/                                                                INTELLECTUAL               400 Stille Reapportionment
    D 150      Recovery of Overpayment      h 320 Assault: Libel &                             Phannaceutica!                                                            PROPERTYRIGIITS
                                                                                                                                                                                                 laa
                                                                                                                                                                                                     410 Antitrust

B              & Enforcement of Judgment          Slander
                                            h 330 Federal Employers'
                                                                                               Personal lnjury
                                                                                               Product l.iability
                                                                                                                                                                  0    820 Copyrights            !-
                                                                                                                                                                                                     430 Banks and Hanking


                                                                                                                                                                  B
          15 ! Medicare Act                                                                                                                                            830 Patent                    ~
                                                                                                                                                                                                     450 Commerce
          152 Recovery of Defaulted
                Student Loans
                (Excludes Veterans)
                                            R     340
                                                  345
                                                        Liability
                                                        Marine
                                                        Marine Product
                                                                                      D   368 Asbestos Personal
                                                                                                Injury Product
                                                                                                Liability
                                                                                                                                                                       835 Patent - Abbreviated      ~
                                                                                                                                                                                                     460 Deportation
                                                                                                                                                                            New Drug Application !- 470 Racketeer Influenced and
                                                                                                                                                                                                         Corrupt Organizations
                                                                                                                                                                  0    840 Trademark
                                                                                                                                                                                                     tJ
D
0
          153 Recovery of Overpayment
               of Veteran's Benefits
          160 Stockholders' Suits
                                            R     350
                                                  355
                                                        Liahility
                                                        Motor Vehicle
                                                        Motor Vehicle
                                                                                     8   PERSONAL l'ROPERTY
                                                                                          370 Other Fraud
                                                                                          371 Truth in Lending                     Acr
                                                                                                                                         LABOR
                                                                                                                          LJ 7 l O Fair Labor Standards           0    880 Defend Trade Secrets
                                                                                                                                                                           Act of2016
                                                                                                                                                                                                     480 Consumer Credit

                                                                                                                                                                                                     h
                                                                                                                                                                                                         (15 USC 168! or 1692)
                                                                                                                                                                                                     485 Telephone Consumer
                                                                                                                          b
D 190 Other Contract
8         J 95 Contract Product Liability
          !96 Franchise
                                            b
                                                      Product Liability
                                                  360 Other Personal
                                                      Injury
                                                  362 Personal Injury -
                                                                                     D 380 Other Persona!
                                                                                                Property Damage
                                                                                     D 385 Property Damage
                                                                                                                            720 Labor/Management
                                                                                                                                 Relations
                                                                                                                          8740 Railway Labor Act
                                                                                                                                                                         SOCJAJ; SECURITY
                                                                                                                                                                       861 HIA(l395fl)
                                                                                                                                                                       862 Black Lung (923)
                                                                                                                                                                                                     o   Protection Act
                                                                                                                                                                                                     490 Cable/Sat TV
                                                                                                                                                                                                     850 Securities/Commodities/
                                                                                                Product Liability           751 Family and Medical                     863 DIWC/DIWW (405(g)) L          Exchange
                                                      Medical Malpractice
I
                                                                                                                                 Leave Act                        ~    864 SS!D Title XVI
                                                                                                                                                                                                     ~
                                                                                                                                                                                                     890 Other Statutory Actions
               REAL PROPERTY                       CIVIL RIGHTS                        J'RlSONER l'ETJTIONS                1790 Other Labor !.itigation           0    865 RS! (405(g))
                                                                                                                                                                                                 b 891 Agricultural Acts
D 210
§
0 220
               Land Condemnation
               Foreclosure
                                            b
                                            L
                                                  440
                                                  441
                                                      Other Civil Rights
                                                      Voting                         B   Habeas Corpus:
                                                                               463 Alien Detainee
                                                                                                                          LJ791 Employee Retirement
                                                                                                                                Income Security Act                   I<'EDERAL.TAX'SUITS''
                                                                                                                                                                                                     893 Environmental Matters
                                                                                                                                                                                                     895 Freedom of lnfonnation
         230
         240
         245
               Rent Lease & Ejcctmcnr
               Torts to Land
               Tort Product Liability
                                            L
                                            1_
                                                  442
                                                  443
                                                      Employment
                                                      Housing/
                                                      Accommodations
                                                                               510 Motions to Vacate

                                                                                     B
                                                                                   Sentence
                                                                               530 General
                                                                                                                                                                  0
                                                                                                                                                                  0
                                                                                                                                                                       870 Taxes (U.S. Plaintiff
                                                                                                                                                                            or Defendant)
                                                                                                                                                                       871 !RS-Third Parry
                                                                                                                                                                                                     B   Act
                                                                                                                                                                                                     896 Arbitration
                                                                                                                                                                                                     899 Administrative Procedure
0        290   All Other Real Property      b     445 Amer. w/Disabi!icies -   535 Death Penalty                                IMMIGRATION                                 26 USC 7609                  Act/Review or Appeal of
                                            h         Employment             _ Other:                                     cj462 Naturalization Application                                                    Agency Decision
                                                  446 Amer. w/Disabilities - ~ 540 Mandamus & Other                         465 Other Immigration                                                    tJ   950 Constitutionality of
                                                      Other                          ~
                                                                               550 Civil Rights                                 Actions                                                                       State Statutes
                                            h     448 Education                555 Prison Condition
                                                                                     ~
                                                                                     -
                                                                               560 Civil Detainee -
                                                                                   Conditions of
                                                                                   Confinement
V. ORIGIN                 (f'/acew1 "X"inOneRoxOnly)
[R] 1        Original          D2     Removed from
                                                                       O'            Remanded from                   D4   Reinstated or      D   5 Transferred from             D   6 Multidistrict            D8     Mu!tidistrict
             Proceeding               State Court                                    Appellate Court                      Reopened                    Another District                Litigation -                    Litigation -
                                                                                                                                                      (~pecifj)                       Transfer                        Direct file
                                                   Cite the U.S. Civil Statute under which you are filing (Do not dtc jurtxdictianui statutes unless dfrersity)
VI. CAUSE OF ACTION                               1'2-'-
                                                      a-'-
                                                         u-'-
                                                           sc c...e.
                                                                  §cc22:..;0~
                                                                            1_ao_d~2_
                                                                                    s-'
                                                                                      u-'
                                                                                        sc'-'-
                                                                                             §_13--'3-'
                                                                                                      3('-1'-
                                                                                                            I                                                                                                                         _
                                                   Brief description of cause:
                                                   Declaration pursuant to marine insurance policy

VII. REQUESTED IN                                 0      CHECK IF THIS IS A CLASS ACTION                                       DEMANDS                                      CHECK     YES only if demanded         in complaint
     COMPLAINT:                                          UNDER RULE 23,                 F.R.Cv.P.                              Declaration                                  JURY DEMAND:                   0Yes        (B]No

VIII. RELATED CASE(S)
      IF ANY                                            (See instructions]:
                                                                                                                                                                      DOCKET NUMBER
DATE
May 6, 2021
FOR OFFICE USE ONLY

         RECEIPT#                        AMOUNT                                                APPL YING ffP                                     JUDGE                                 MAG.JUDGE
                     ----                               -------                                                      -----
